Citation Nr: 1647810	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  07-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression with anxious distress, secondary to service connected bilateral flat feet, lumbosacral myositis and/or left shoulder tendinitis.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to November 1977, from February 1981 to February 1985, and from February 1986 to February 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  In December 2009, it was remanded for further development.  As that development has been completed, the claim is again before the Board for adjudication.

The Veteran's claim of service connection for major depression has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's depression, diagnosed as mood disorder, depressive disorder NOS and major depressive disorder with anxious distress, is aggravated beyond its normal progression by his service-connected bilateral flat feet, lumbosacral myositis and/or left shoulder tendinitis.


CONCLUSION OF LAW

The criteria for service connection for depression, diagnosed as mood disorder, depressive disorder NOS and major depressive disorder with anxious distress, have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015), 3.310 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection for depression is warranted as secondary to his service-connected bilateral flat feet, lumbosacral myositis and/or left shoulder tendinitis disabilities.  Service connection may be granted for disability where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, the Veteran submitted this claim in May 2006.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which essentially required that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  However, the amendment to 38 C.F.R. § 3.310 is not liberalizing, thus the Board will apply the criteria set forth in the former regulation which does not require that a baseline level of severity be shown.

Here, the elements of entitlement to service connection on a secondary basis have been met.  The Veteran has been diagnosed with a mood disorder, depressive disorder NOS and major depressive disorder with anxious distress, and the April 2014 VA examiner opined that his depression is aggravated beyond its normal progression by his service connected bilateral flat feet, lumbosacral myositis and/or left shoulder tendinitis disabilities.  See April 2014 VA Examination Report.  The examiner stated that although the Veteran's service-connected disabilities were not shown to have caused his depression, "they play a very significant role and directly affect the mental disorder, causing persistence and exacerbation of depressive symptoms such as sadness, cryfulness, low self-esteem, feelings of helplessness and hopelessness and episodes of suicidal ideations and death wishes."  The examination report further shows that this opinion is based on a review of the Veteran's medical treatment records, as well as the examiner's interview with the Veteran.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all the elements necessary to establish service connection for depression on a secondary basis have been met.  See 38 C.F.R. § 3.310.  Although the July 2006 VA examiner opined that the Veteran's depression was not due to his service-connected disabilities, the opinion provided is inadequate because it did not address aggravation.


ORDER

Service connection for depression, diagnosed as mood disorder, depressive disorder NOS and major depressive disorder with anxious distress, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


